Reasons for Allowance
1.	Claims 1-2, 5-6, and 8-22 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical fingerprint sensor. The closet prior arts, Han (US 20200004381 A1),  Nho (US 20150331508 A1), Chang (US 20170097702 A1), and Wang (CN 106024833 A) disclose a display device integrated with a fingerprint sensor, comprising: a base substrate; a light emitting layer on the base substrate; a fingerprint recognition region comprising a touch layer, the touch layer comprising an opaque pattern forming at least one pinhole; and the light emitting unit further comprises an opaque functional layer, an orthographic projection of the opaque pattern of the touch layer on the base substrate overlaps with an orthographic projection of the functional layer of the adjacent light emitting unit on the base substrate; wherein the orthographic projection of the functional layer on the base substrate at least partially overlaps with an orthographic projection of the pinhole on the base substrate, an extension part of the functional layer is configured to block a part of the pinhole from one side of the pinhole. But closet prior arts of record do not disclose a part of the functional layer which is overlapped with the orthographic projection of the pinhole on the base substrate is a monolithic structure without any hollow-out and an imaging aperture for forming a fingerprint image with a size smaller than the pinhole is formed by both the extending part of the functional layer and the pinhole provided in the touch layer.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691